Citation Nr: 9904712	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  95-30 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for bilateral rupture of 
the tympanic
membranes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1969, including combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The first rating decision, in November 1994, denied 
service connection for bilateral hearing loss and rupture 
tympanic membranes.  The veteran filed his Notice of 
Disagreement in December 1994.  A Statement of the Case was 
issued in January 1995 and the veteran responded that same 
month with his substantive appeal.  However, in February 
1995, the RO realized that it had failed to address the 
veteran's claim of entitlement to service connection for 
tinnitus in the November 1994 rating decision.  Therefore, in 
February 1995, the RO issued another rating decision denying 
service connection for tinnitus.  The RO has apparently 
accepted the veteran's original Notice of Disagreement as 
sufficient to initiate an appeal on the tinnitus claim.  A 
supplemental statement of the case was issued in March 1995 
addressing all three issues, and a Statement of Accredited 
Representation in Appealed Case (VA Form 646) received in 
October 1995 effectively constituted a substantive appeal on 
the tinnitus issue.  


FINDINGS OF FACT

1. There is no medical evidence linking the veteran's current 
bilateral hearing loss to his period of active service.

2. There is no medical evidence linking the veteran's current 
tinnitus to his period of active service.

3. There is no medical evidence linking the veteran's 
residuals of bilateral rupture of the tympanic membranes 
to his period of active service.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
bilateral hearing loss, for bilateral tinnitus, and for 
bilateral rupture of the tympanic membranes are not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In making a claim for service connection, however, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The veteran must satisfy three elements for his 
claim for service connection to be well-grounded.  First, 
there must be a medical diagnosis.  Second, there must be 
evidence of incurrence or aggravation of a disease or injury 
in service, as shown through lay or medical evidence.  
Lastly, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown through medical evidence.  Unless the 
claimant meets his burden of establishing a well-grounded 
claim, VA has no duty to assist the claimant in developing 
his claim.  See Epps v. Gober, 126 F.3d 1464, 1467-1469 
(1997).

The United States Court of Veterans Appeals (Court) has also 
established rules for the determination of a well-grounded 
claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997)

After reviewing the evidence, the Board finds that the first 
requirement of a well-grounded claim (a medical diagnosis of 
current disability) has been met for all three issues.  In 
this regard, the Board observes that VA audiological 
examination in June 1994 resulted in findings of 
sensorineural hearing loss in both ears and a findings 
consistent with a healed tympanic membrane of the left ear 
and tinnitus.  

The second requirement is evidence of incurrence of a disease 
or injury during service.  The veteran's lay statements of 
inservice injury, including noise exposure, is accepted for 
well-grounded purposes.  Accordingly, the Board assumes for 
this part of its analysis that the veteran did suffer 
acoustic trauma during combat service, including bilateral 
rupture of the tympanic membranes.  

However, after reviewing the record, the Board is unable to 
find any medical evidence of a link between the veteran's 
current bilateral hearing loss, bilateral tinnitus and 
residuals of bilateral ruptured eardrums.  Again, the Board 
assumes that the claimed injuries did occur during service.  
However, there is no medical evidence of a continuity of 
symptoms after such injuries to link the injuries to the 
current medical disorders.  The veteran's service medical 
records do not show any continuity of symptoms.  On 
separation examination in February 1969, the veteran left the 
appropriate box blank for indicating whether he had ever had 
or at that time had hearing loss.  However, he did check the 
appropriate box to deny ear, nose or throat trouble.  At any 
rate, on clinical examination, the veteran's ears were 
clinically evaluated as normal and his eardrums (perforation) 
were specifically clinically evaluated as normal.  Further, 
no loss of hearing acuity was noted on separation 
examination.  At the time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

Moreover, the record does not include any post-service 
medical evidence pertinent to any of the three disorders 
until the June 1994 VA audiological examination.  In the 
veteran's application for compensation, he did not report any 
post-service medical treatment.  

In other words, while the Board assumes that the veteran did 
suffer noise exposure in service as well as ruptured 
eardrums, there is no medical evidence to establish the 
necessary link to his currently diagnosed disorders.  The 
only evidence offered about the etiology of the hearing loss 
comes from the veteran himself.  The Board understands the 
veteran's assertions, recognizes his combat experiences, and 
accepts his statement that he suffered noise exposure and 
ruptured eardrums during service.  However, when determining 
whether there is competent evidence of medical causation, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-95 (1991).  Since the record 
does not indicate that the veteran possesses the medical 
training and expertise necessary to render a cause of his 
bilateral hearing loss, his lay statements alone cannot serve 
as a sufficient predicate upon which to find his claim for 
service connection to be well-grounded.  See Heuer v. Brown, 
7 Vet.App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993)).  Unfortunately, as discussed above, 
the record does not include any medical evidence, including 
any medical opinion, which can be used to show a link to 
service to well-ground his claims.  There is no medical 
evidence of continuous symptoms of hearing loss, tinnitus, or 
punctured eardrums since service.  There is no showing that 
sensorineural hearing loss was manifested within one year of 
discharge so as to link his hearing loss to service by means 
of the presumptive provisions of 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Moreover, there is no medical 
opinion linking any continuity of symptoms reported by the 
veteran to his current disorders so as to otherwise well-
ground his claims under Savage.  

The Board is unaware of any information in this matter that 
would put VA on notice that any additional relevant evidence 
may exist that, if obtained, would well ground the veteran's 
claim.  See generally McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
The Board views the above discussion as sufficient to inform 
the veteran that medical evidence linking his current 
disorders to service is necessary to render his claims well-
grounded.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

